Bobine^, J.
Alfred Fischesser died a resident of this state October 14th, 1932. The commissioner assessing the transfer inheritance tax upon his estate included transfers occurring under and by virtue of five trust agreements made by decedent December 23d, 1929.
The writ seeks to review this action, which was sustained in the Prerogative Court, it being now urged that the five trusts were not created in contemplation of death. This seems not to be the fact.
It appears that at the time of the transfers, decedent was over sixty-eight years of age. He suffered from chronic heart *816disturbances and arteriosclerosis. He was a chemist and had for a long time taken digitalis without a doctor’s prescription. He was a highly intelligent man and attended to a consulting business as long as he could. The transferees were his wife and children. The value of the property passing by the five trust agreements in round figures was, $188,000. The value of decedent’s estate was around $315,000. It is inconceivable that in his precarious state of health he transferred so large a part of his estate except to avoid the payment of transfer taxes upon his death.
It is urged that the transfer was made in order to reduce income taxes and not in contemplation of death. The deceased may have had such an advantage in mind, but undoubtedly the dominating purpose was to avoid the payment, by his estate, of part of the transfer taxes. The findings of the learned Vice-Ordinary are supported by the proofs.
The decree under review is affirmed.